Case 1:19-cv-06558-VMS Document 69 Filed 04/15/21 Page 1 of 47 PageID #: 1471




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

NADEZDA STEELE-WARRICK, individually
and on behalf of all others similarly situated,
                                                            No. 19 Civ. 6558 (VMS)

                        Plaintiff,                          SECOND AMENDED
                                                            CLASS ACTION COMPLAINT
                -against-                                   JURY TRIAL DEMANDED

MICROGENICS CORPORATION and THERMO
FISHER SCIENTIFIC, INC.,

                        Defendants.


        Nadezda Steele-Warrick, on behalf of herself and all others similarly situated, and by and

through her attorneys, Prisoners Legal Services (PLS) and Emery Celli Brinckerhoff Abady Ward

& Maazel LLP, alleges as follows:

                                 PRELIMINARY STATEMENT

        1.     This is a class action on behalf of thousands of currently and formerly

incarcerated New Yorkers who were unjustly punished for false positive drug test results in

2019.

        2.     Defendant Microgenics Corporation (“Microgenics”), doing business as Thermo

Fisher Scientific, is the company with which the New York Department of Corrections and

Community Supervision (DOCCS) contracted to provide, install, maintain, and train DOCCS

employees on urinalysis analyzers used to conduct drug testing at all DOCCS facilities.

        3.     Microgenics was required to ensure that the urinalysis analyzers were used in

accordance with applicable standards and produced accurate results. Due to its negligent failure

to fulfill this basic responsibility, thousands of individuals incarcerated in New York State




                                                     1
Case 1:19-cv-06558-VMS Document 69 Filed 04/15/21 Page 2 of 47 PageID #: 1472




prisons received positive drug test results in 2019 even though they did not ingest any illicit

substance.

        4.      When it entered into the contract with DOCCS, Microgenics knew that DOCCS

would use positive drug tests to discipline individuals in DOCCS’s custody, and that is what

DOCCS did. Relying on false positive results generated by Microgenics’s urinalysis machines,

DOCCS charged and severely punished thousands of individuals for drug use.

        5.      The punishments DOCCS levied for false positive results were devastating to

Class members, who had done nothing wrong and were bewildered by the false accusations.

        6.      These punishments included, but were not limited to, weeks or months in solitary

confinement or keeplock, lost privileges, denial of visitation, and rescission of open parole or

conditional release dates. In some cases, individuals were held in prison months for beyond their

release dates as a direct result of false positive drug tests.

        7.      Microgenics and Thermo Fisher Scientific are liable to the individuals currently

and formerly incarcerated in New York State prisons who received false positive test results due

to their negligent failure to ensure that their drug testing devices and assays were used in

accordance with applicable standards and produced reliable test results.

                                               PARTIES

        8.      Plaintiff Nadezda Steele-Warrick is a 36-year-old woman who resides in Queens

County, New York. From 2014 to 2019, Ms. Steele-Warrick was in the custody of DOCCS.

        9.      Defendant Microgenics Corporation is a Delaware company that is based in

Fremont, California, and which specializes in the development, manufacture, marketing, and sale

of products relating to clinical diagnostics. Microgenics Corporation is a wholly owned

corporate subsidiary of Defendant Thermo Fisher Scientific, Inc. In 2018, Microgenics




                                                        2
Case 1:19-cv-06558-VMS Document 69 Filed 04/15/21 Page 3 of 47 PageID #: 1473




Corporation contracted with DOCCS to provide Indiko Plus urinalysis analyzers at 52 DOCCS

facilities, and to install, maintain, and train DOCCS employees on those machines.

       10.     Defendant Thermo Fisher Scientific, Inc. is a Delaware company that is based in

Waltham, Massachusetts. Thermo Fisher Scientific, Inc. is the corporate parent company of

Microgenics Corporation. Thermo Fisher Scientific markets itself as the manufacturer of the

Indiko Plus urinalysis analyzers, as well as the owner of the assays used to conduct drug testing

on those machines. Thermo Fisher Scientific is responsible for all FDA submissions made

regarding the Indiko Plus urinalysis analyzers and assays used to conduct drug testing on those

machines. For purposes of the contract with DOCCS, Microgenics is identified as doing

business as Thermo Fisher Scientific.

                                 JURISDICTION AND VENUE

       11.     This Court has jurisdiction over Plaintiff’s claims under 28 U.S.C. § 1332 as

Plaintiff and Defendants are completely diverse. The amount in controversy, without interest

and costs, exceeds the sum or value specified by 28 U.S.C. § 1332. Jurisdiction over Plaintiff’s

federal claims is also proper pursuant to 28 U.S.C. § 1331 and 1343(a)(4). This Court also has

supplemental jurisdiction over Plaintiff’s state law claims pursuant to 28 U.S.C. § 1367(a).

       12.     Venue in this case is based upon 28 U.S.C. § 1391(b)(3). The Eastern District of

New York is the proper venue because it is the judicial district where the Plaintiff currently

resides and where Defendants are subject to the Court’s personal jurisdiction.

                                    STATEMENT OF FACTS

Defendants Contracted with DOCCS to Provide Urinalysis Analyzers

       13.     In May 2018, DOCCS issued IFB 2018-06 seeking “reagent rentals of bench top

urinalysis analyzer services to be used in its 52 correctional facilities for inmates,” with a

contract term of September 1, 2018 to August 31, 2023.


                                                      3
Case 1:19-cv-06558-VMS Document 69 Filed 04/15/21 Page 4 of 47 PageID #: 1474




       14.     Defendants submitted a bid in response to the Invitation for Bids on behalf of

“Microgenics Corporation Part of Thermo Fisher Scientific.”

       15.     Microgenics is a wholly owned subsidiary of Thermo Fisher Scientific.

       16.     Defendants’ bid was submitted on Thermo Scientific letterhead.

       17.     The web address identified by Microgenics on the bid was

www.thermoscientific.com/diagnostics.

       18.     The two individuals identified by Microgenics as “authorized to negotiate on its

behalf regarding all matters pertaining to this bid” were sales representatives with email

addresses ending with “@thermofisher.com.”

       19.     In attachments A and C to its bid, Microgenics submitted marketing materials for

Thermo Fisher Scientific relating to its urinalysis systems.

       20.     In attachment B to its bid, Microgenics submitted literature regarding

“ThermoFisher Microgenics Reagant information.”

       21.     In the bid signature page, Defendants identified “Microgenics Corporation” as the

“Legal Business Name of Company Bidding” and stated that Microgenics was “D/B/A – Doing

Business As” “Thermo Fisher Scientific.”

       22.     In September 2018, DOCCS entered into a five-year contract, #CC161458, with

Defendants (the “Contract”) to provide Indiko Plus urinalysis analyzers and related services for

52 correctional facilities in New York.

       23.     The Indiko Plus urinalysis analyzer is an automated benchtop chemistry system

that is marketed as a device to conduct urinalysis drug testing.




                                                     4
Case 1:19-cv-06558-VMS Document 69 Filed 04/15/21 Page 5 of 47 PageID #: 1475




       24.     Thermo Fisher Scientific is the manufacturer of the Indiko Plus urinalysis

analyzer and the assays used in connection with that machine. It is responsible for the FDA

submissions relating to both the machine and assays.

       25.     The Indiko Plus urinalysis analyzer is sold and distributed by medical distributors

across the country, including Microgenics.

       26.     The Contract required Defendants to conduct onsite training at all 52 DOCCS

facilities and to conduct a mandatory master trainer class so that DOCCS could train and certify

new testers. Defendants conducted such trainings and certified that DOCCS employees were

proficient to operate Defendants’ machines.

       27.     The Contract required Defendants to provide support and maintenance for their

urinalysis services, including unlimited 24/7 telephone support; preventative maintenance visits;

24-hour response time; repair, replacement, and maintenance of machines; helpdesk operations;

user feedback procedures; and warranties, returns, and exchanges.

       28.     The Contract required Defendants’ employees to testify at disciplinary hearings

for incarcerated individuals who received positive drug test results from the Indiko Plus

machines.

       29.     Defendants testified about the professed reliability of their testing at numerous

disciplinary hearings in 2019—even when the tests had actually produced false positive results.

DOCCS relied on the test results and Defendants’ supporting testimony when disciplining

incarcerated persons for positive drug tests.

       30.     The Contract required that Defendants’ products be “substantially uninterrupted

or error-free in operation.” It further required that Defendants warrant and represent that




                                                     5
Case 1:19-cv-06558-VMS Document 69 Filed 04/15/21 Page 6 of 47 PageID #: 1476




products delivered under the contract conform to the manufacturer’s specifications, performance

standards, and documentation.

        31.     Both Microgenics and Thermo Fisher Scientific were responsible for providing

services under the Contract, and both entities negligently provided such services, breaching their

duty of care to Ms. Steele-Warrick and putative class members and causing them foreseeable

harm.

Defendants Failed to Comply with Applicable Standards and
Their Test Results Were Unreliable

        32.     DOCCS began to use the Indiko Plus urinalysis analyzers provided by

Microgenics at DOCCS’s facilities in late 2018 or early 2019.

        33.     As the entities responsible for providing drug testing services in DOCCS’

facilities (including machines, assays, services, training, installation, and maintenance),

Defendants owed incarcerated persons in those facilities a duty to abide by applicable drug

testing standards and to ensure that the testing was accurate and reliable. Defendants breached

those duties.

        34.     Defendants’ standards for the Indiko Plus urinalysis analyzers state that the

machines should be used as an initial screen only, and confirmatory testing is required to verify

any positive result.

        35.     Despite these standards, Defendants negligently provided products and services to

DOCCS knowing that the results generated by the Indiko Plus urinalysis analyzers would be

used to discipline inmates without any confirmatory testing.

        36.     Defendants negligently failed to inform DOCCS of the applicable standards for

the Indiko Plus urinalysis analyzers when negotiating the Contract and providing its contracted

products and services.



                                                     6
Case 1:19-cv-06558-VMS Document 69 Filed 04/15/21 Page 7 of 47 PageID #: 1477




       37.     Defendants negligently failed to train DOCCS employees on the applicable

standards for the Indiko Plus urinalysis analyzers.

       38.     Defendants negligently testified at disciplinary hearings that the results from the

Indiko Plus urinalysis analyzers could be relied on as a basis for disciplining incarcerated

individuals, even though Defendants knew that the results were only preliminary screens.

       39.     Defendants negligently failed to ensure that their products and services were used

in accordance with applicable standards even though they had full control over the nature of the

use.

       40.     Defendants knew that positive drug screen results from the Indiko Plus urinalysis

analyzers would be used to discipline individuals in DOCCS’ custody—without verification by

an outside laboratory using gas chromatography or any other verification method—and they did

nothing to stop such discipline from being imposed. On the contrary, Defendants’ employees

supported and endorsed such use.

       41.     Nothing in the Contract required DOCCS to verify Defendants’ drug test results

through an outside laboratory using gas chromatography or any other method prior to

disciplining incarcerated persons.

       42.     Not only did Defendants negligently fail to abide by applicable standards, they

were also negligent in failing to ensure that the Indiko Plus urinalysis analyzers produced

accurate preliminary drug test screens.

       43.      Contrary to Defendants’ representations that their services would be error-free,

they failed to ensure that their machines and assays functioned properly, resulting in widespread

cross-reactivity issues that caused thousands of false positive results for

Suboxone/buprenorphine, AB Pinaca, opiates, and THC.




                                                      7
Case 1:19-cv-06558-VMS Document 69 Filed 04/15/21 Page 8 of 47 PageID #: 1478




           44.   The cross-reactivity issues that ensued were the direct result of Defendants’

negligence in their installation, training, and maintenance of the machines.

           45.   Further, Defendants continued to testify at disciplinary hearings that their test

results were reliable even though they should have known that there were serious reliability

concerns—especially given the sheer number of incarcerated persons reporting false results.

           46.   Ultimately, DOCCS determined that the positive results generated by Indiko Plus

urinalysis analyzers were so unreliable that it reversed the disciplinary decisions for every

positive result for Suboxone/buprenorphine, AB Pinaca, Opiates, and THC generated by the

machines in 2019.

           47.   DOCCS’s decision to overturn every positive result for these substances indicates

the magnitude of the issue. The problem with Defendants’ testing was so widespread that not a

single positive finding was reliable enough to discipline putative class members.

           48.   In January 2020, DOCCS terminated its contract with Defendants for cause, based

on Defendants’ failure to comply with the terms and conditions of the Contract.

           49.   DOCCS officials and the New York State Inspector General are both

investigating Defendants given the rampant and voluminous unreliable and false positive test

results.

           50.   On February 28, 2020, DOCCS sued Defendants in New York State Supreme

Court, County of Albany, alleging that Defendants’ equipment, products, procedures, and

services were inadequate and deficient, failed to operate according to their intended use, and

produced false positive test results.

           51.   The natural and foreseeable consequence of Defendants’ negligent failure to

ensure that its products and services complied with applicable standards and produced accurate




                                                       8
Case 1:19-cv-06558-VMS Document 69 Filed 04/15/21 Page 9 of 47 PageID #: 1479




results was that thousands of incarcerated persons were punished for false and unreliable positive

drug tests.

        52.    The punishments DOCCS imposed on putative class members included, but were

not limited to, weeks or months in solitary confinement; weeks or months in keeplock (where the

wrongfully accused individuals were not permitted to leave their cell or dorm area); loss of

privileges like recreation, commissary, mail, packages, and phone calls; loss of visitation; loss of

good time credit; loss of merit time; loss of an open conditional release date; loss of a parole

open date; loss of a preferred work assignment; denial of parole release; denial of conditional

release; denial of participation in the Family Reunion Program; removal from a necessary or

desired program, such as an education or treatment program; and transfer from a preferred

facility or hub. In some cases, individuals who lost good time credit or who had open parole or

conditional release dates rescinded were held in prison months beyond their release dates as a

direct consequence of the faulty test results.

Plaintiff Nadezda Steele-Warrick Tested Positive for
Suboxone/buprenorphine Despite Not Using It

        53.    Plaintiff Nadezda Steele-Warrick was incarcerated at Albion Correctional Facility

(“Albion”), a DOCCS facility, from June 2015 to May 2019.

        54.    Ms. Steele-Warrick was a model prisoner, with a pristine and unblemished record

of good behavior. While incarcerated, she participated in numerous prison programs, obtained

her GED, and was employed as a teacher’s assistant. She also taught cardiovascular and mash-

up exercise classes at the Albion gym.

        55.    As soon as she was eligible, after six months at Albion, Ms. Steele-Warrick

applied for and received preferred housing on the basis of her exemplary behavior.




                                                     9
Case 1:19-cv-06558-VMS Document 69 Filed 04/15/21 Page 10 of 47 PageID #: 1480




       56.     Preferred housing offers many advantages over general-population housing. In

preferred housing, Ms. Steele-Warrick lived with a smaller group of women, making for quieter

and calmer surroundings, and she had better access to stoves, showers, and toilets. She obtained

a private room, where she had a night stand, closet, radio, safe keeping for her personal

belongings, and an overall much greater measure of privacy and quiet.

       57.     At the same time, when she became eligible after six months at Albion, Ms.

Steele-Warrick applied to the Family Reunification Program (FRP), a DOCCS program that

allows incarcerated individuals to meet privately and spend overnights with family members.

She was admitted to the FRP after approximately seven months on the waiting list.

       58.     Through the FRP, Ms. Steele-Warrick saw her husband and young son for

overnight visits every four weeks. Her husband and son would arrive on Friday mornings and

spend two days with Ms. Steele-Warrick in a private setting where they could cook, eat, sleep,

and be alone together as a family unit. Her husband and son would depart on Sunday morning.

       59.     DOCCS protocol requires, as Ms. Steele-Warrick was well-aware, that all

individuals participating in the FRP provide a urine sample for drug testing at the following

times: (1) between two to ten days prior to an FRP visit; (2) immediately prior to an FRP visit;

and (3) immediately following an FRP visit.

       60.     Pursuant to that protocol, Ms. Steele-Warrick provided a urine sample at

approximately 8:30 a.m. on April 14, 2019, following an FRP visit.

       61.     That same day, at approximately 10:53 a.m., DOCCS officials processed the urine

sample on the Indiko Plus urinalysis analyzer using the DRI + CEDIA Drug Testing System.




                                                    10
Case 1:19-cv-06558-VMS Document 69 Filed 04/15/21 Page 11 of 47 PageID #: 1481




        62.     The results came back with a false positive for Suboxone/buprenorphine, even

though Ms. Steele-Warrick had not taken that substance, any substance known to trigger a

positive result, or any other illicit substance.

        63.     At approximately 11:20 a.m., as per protocol, DOCCS staff re-tested the urine

sample again on the Indiko Plus urinalysis analyzer using the DRI + CEDIA Drug Testing

System.

        64.     Again, the test results indicated a positive result for Suboxone/buprenorphine.

Prior to this incident, Ms. Steele-Warrick had never tested positive for any illegal substance, nor

had she ever incurred any prison misconduct charges, for drugs or otherwise, during her entire

period of incarceration.

        65.     As DOCCS confirmed months later, Ms. Steele-Warrick’s test results were a

faulty false positive.

Ms. Steele-Warrick Was Unjustly Charged and Sentenced

        66.     On Thursday, April 18, 2019, a DOCCS correction officer and sergeant came to

Ms. Steele-Warrick’s room and advised her she was being charged with drug use.

        67.     When the sergeant and correction officer informed her of the charge, Ms. Steele-

Warrick thought at first they were joking, as she knew it was not possible for her to have a true

positive result. She quickly learned they were serious when they handcuffed her, walked her out

of her housing unit, and confined her in a disciplinary keeplock cell where she remained for 11

days.

        68.     Individuals assigned to keeplock have limited access to their property, packages,

telephones, correspondence, and visitors, and their commissary privileges are suspended,

pending a disciplinary determination.




                                                    11
Case 1:19-cv-06558-VMS Document 69 Filed 04/15/21 Page 12 of 47 PageID #: 1482




        69.     Ms. Steele-Warrick felt tremendous shame and humiliation as she was marched

away in handcuffs past her peers and friends.

        70.     Unlike her private room, which had a door she could self-close and open, Ms.

Steele-Warrick’s keeplock cell was behind locked and secured steel bars. The room had only a

locker, sink, and toilet. It did not have the night stand, radio, or closet that Ms. Steele-Warrick

had in her private room. Her meals were delivered through a “feed-up slot” in the bars.

        71.         Ms. Steele-Warrick did not have access to any of her belongings in her keeplock

cell. Her first day there, she could not access her toothbrush, shampoo, or soap. Although she

eventually obtained those items, she did not have any of her other personal belongings, including

her books or magazines.

        72.     While Ms. Steele-Warrick was confined in keeplock, correction officers emptied

out her private room, searching and cataloguing all of her personal belongings and putting most

of it in storage.

        73.     A package of food from Ms. Steele-Warrick’s husband arrived while she was in

keeplock, and correction officers confiscated all the fresh vegetables and produce, later leaving

Ms. Steele-Warrick with only a couple of canned items.

        74.     Ms. Steele-Warrick was traumatized by her time in the keeplock cell. She was

shocked that she had received what she knew had to be a faulty and false positive drug test result

and that she had been summarily confined and was facing serious disciplinary charges. She was

petrified of the possible punishment she faced and the black mark on her previous unmarred

record of behavior. She cried every day, and people around her began to express concerns about

her mental health.




                                                      12
Case 1:19-cv-06558-VMS Document 69 Filed 04/15/21 Page 13 of 47 PageID #: 1483




        75.     She even confided in a mental-health counselor that she was feeling depressed

due to the false positive result.

        76.     Ms. Steele-Warrick faced a formal disciplinary hearing for her charge of alleged

drug use. The hearing took place over three separate days while DOCCS continued to hold Ms.

Steele-Warrick in a keeplock cell.

        77.     Ms. Steele-Warrick pleaded not guilty to the charge. She testified at the hearing

that she did not ingest any substances containing Suboxone/buprenorphine. Her husband

testified that he had not delivered any illegal substances to Ms. Steele-Warrick in the DOCCS

facility, and she submitted medical documents from her husband’s doctor explaining that the

false positive result may have been triggered by a medication he had been prescribed.

        78.     Despite her testimony, the testimony of her husband, and her husband’s medical

records, the DOCCS hearing officer found Ms. Steele-Warrick guilty of drug use, relying on the

fact that the “test result forms were found to be credible and truthful.”

        79.     Ms. Steele-Warrick was sentenced to 11 days in keeplock (which was equivalent

to her time served therein) and thirty days loss of recreation, packages, and commissary

privileges. She lost the coveted preferred housing she had previously earned and enjoyed, and

was moved back to general population dorm housing.

        80.     As a result of her sentence, Ms. Steel-Warrick lost her eligibility for the FRP

program.

        81.     Originally, Ms. Steele-Warrick was told that the thirty-day loss of privilege

portion of her disciplinary sanctions included her eleven days in keeplock. But when she was

given her final paperwork, it stated that the thirty days did not begin to run until the time that she

was released from keeplock status. Because Ms. Steele-Warrick’s maximum expiration date was




                                                     13
Case 1:19-cv-06558-VMS Document 69 Filed 04/15/21 Page 14 of 47 PageID #: 1484




May 22, 2019, she was released from DOCCS custody before her disciplinary sanctions were

fully satisfied.

        82.        The disciplinary disposition, sanctions, and other resulting consequences were

devastating for Ms. Steele-Warrick. She felt much less safe and secure in general population

housing, where she lived in a large, crowded, open dormitory-style room with about sixty other

women. Compared to her private room in preferred housing, it was much noisier, more

dangerous, and difficult to access simple amenities like toilets, showers, and the kitchen. She

had no privacy, little real personal space, and had trouble sleeping. Some of her personal items

were stolen by other individuals.

        83.        Due to her loss of recreation privileges, Ms. Steele-Warrick was no longer able to

go to the gym or serve as a gym class instructor. She was restricted to her dormitory and the

mess hall, except for a limited time when she was permitted to go outdoors.

        84.        Worst of all, Ms. Steele-Warrick was denied her last FRP visit with her husband

and son, which was scheduled to occur in May before her release. Because of ongoing

immigration proceedings in which she faced possible removal from the United States, Ms.

Steele-Warrick did not know what would happen to her when she was released from DOCCS

custody. She feared that she would be detained by Immigration and Customs Enforcement (ICE)

or even deported. The previously scheduled and much anticipated and desired May 2019 FRP

visit was the last time she knew for certain that she would see and spend personal and private

time with her husband and son. When the FRP visit was cancelled as part of and because of her

wrongful disciplinary sanction, Ms. Steele-Warrick feared that she may never see and spend real

time with her family again.




                                                       14
Case 1:19-cv-06558-VMS Document 69 Filed 04/15/21 Page 15 of 47 PageID #: 1485




       85.     Ms. Steele-Warrick also worried about the possible adverse effects of her drug

charge on the course and outcome of her immigration proceedings. To enhance her chances of

being permitted to remain with her family in the United States, she needed to demonstrate that

she was not a dangerous person or a flight risk. The false drug charge posed a reasonable threat

to those efforts and potential outcome.

       86.     The mental and emotional adverse effects of Ms. Steele-Warrick’s disciplinary

disposition and sanctions cannot be understated. She had worked tirelessly and successfully to

become and remain a model prisoner and get her life back on track, and it felt like her world was

crashing down due to incomprehensible and unfair circumstances outside her control. She kept

thinking, “why is this happening to me?” and she cried to God for answers.

       87.     On May 22, 2019, Ms. Steele-Warrick was released from DOCCS custody to

post-release supervision.

       88.     In September 2019, Ms. Steele-Warrick’s disciplinary hearing result was

overturned because of the false positive Suboxone/buprenorphine result.

       89.     DOCCS informed Ms. Steele-Warrick and other putative class members that the

false positives were the result of a “cross reactivity” issue relating to the Indiko Plus urinalysis

analyzers.

       90.     Even before Ms. Steele-Warrick tested positive for Suboxone/buprenorphine, she

heard about other prisoners in the FRP program receiving false positive results.

       91.     For example, Ms. Steele-Warrick’s friend received a false positive result and was

handcuffed in front of her family during an FRP visit and sentenced to sixty days in solitary

confinement. She also heard of another elderly woman in another housing unit who tested

positive, even though everyone believed the result was likely false.




                                                      15
Case 1:19-cv-06558-VMS Document 69 Filed 04/15/21 Page 16 of 47 PageID #: 1486




       92.     Even before Ms. Steele-Warrick had a false positive result, correction officers

told her that they believed something was wrong with the machines.

                               CLASS ACTION ALLEGATIONS

       93.     Ms. Steele-Warrick brings this action under Rule 23(b)(3) of the Federal Rules of

Civil Procedure on her own behalf and on behalf of a class of all persons similarly situated.

       94.     Ms. Steele-Warrick is just one of thousands of individuals wrongly and unjustly

punished as a result of Defendants’ negligent failure to ensure that its tests were used in

accordance with applicable standards and produced reliable results.

       95.     Plaintiff seeks to represent a class consisting of all persons subjected to the

Defendants’ unreliable testing devices and services provided under the contract and who

received positive drug test results generated by Indiko Plus urinalysis analyzers while in DOCCS

custody in 2019 and subsequently had those positive drug tests reversed.

       96.     The members of the Class are too numerous to be joined in one action, and their

joinder is impracticable. Upon information and belief, the class is comprised of thousands of

individuals.

       97.     Common questions of law and fact exist as to all Class members and predominate

over questions that affect only the individual members. These common questions of fact and law

include, but are not limited to: (1) whether Defendants were negligent in providing Indiko Plus

machines that generated false positive results to DOCCS’ facilities; (2) whether Defendants were

negligent in failing to ensure that its products and services were used in accordance with

applicable standards; (2) whether Defendants negligently trained DOCCS corrections officers

regarding the applicable standards for using their machines; (3) whether Defendants negligently

testified that its machines were reliable for purposes of issuing discipline, when they knew that

they should be used as a preliminary screen only; (4) what precautions Defendants took to ensure


                                                     16
Case 1:19-cv-06558-VMS Document 69 Filed 04/15/21 Page 17 of 47 PageID #: 1487




that Indiko machines were running in accordance with applicable standards; (5) what disciplinary

actions DOCCS took against Class members after Class members received false positive drug

testing results; and (6) what damages should be awarded to redress the harms suffered by Class

members.

       98.     Defendants’ actions and the claims alleged in this Complaint are common to all

members of the Class.

       99.     Plaintiff’s claims are typical of those of the Class. Plaintiff received a false

positive drug test result for Suboxone/buprenorphine in 2019 due to a test on the Indiko Plus

testing apparatus while she was in DOCCS custody and she was subjected to disciplinary

sanctions and various other direct adverse consequences as a result.

       100.    The legal theories on which Plaintiff relies are the same or similar to those on

which all Class members would rely, and the harms suffered by her are typical of those suffered

by all the other Class members.

       101.    Plaintiff will fairly and adequately protect the interests of the Class. The interests

of the Class representative are consistent with those of the Class members. In addition,

Plaintiff’s counsel are experienced in class action, civil rights, and prison-related litigation.

       102.    Plaintiff’s counsel know of no conflicts of interest among Class members or

between the attorneys and Class members that would affect this litigation.

       103.    Use of the class action mechanism here is superior to other available methods for

the fair and efficient adjudication of the claims and will prevent the imposition of undue

financial, administrative, and procedural burdens on the parties and on this Court, which

individual litigation of these claims would impose.




                                                      17
Case 1:19-cv-06558-VMS Document 69 Filed 04/15/21 Page 18 of 47 PageID #: 1488




          104.   This class action is superior to any other method for the fair and efficient

adjudication of this legal dispute, as joinder of all Class members is impracticable. The damages

suffered by members of the Class, although substantial, are small in relation to the extraordinary

expense and burden of individual litigation and therefore it is highly impractical for such Class

members to attempt individual redress for damages.

          105.   There will be no extraordinary difficulty in the management of this case as a class

action.

   ADDITIONAL FACTUAL ALLEGATIONS FROM DISCOVERY IN SUPPORT OF
      NEW CAUSES OF ACTION IN THE SECOND AMENDED COMPLAINT

Drug-of-abuse Testing Procedures

          106.   DOCCS has carried out urinalysis testing on individuals incarcerated at its

facilities for decades, using different forms of testing services.

          107.   DOCCS’s policies and procedures regarding testing of urine for drugs of abuse

have changed over the years in response to the different products and services provided by third-

party providers of urinalysis testing services.

          108.   On information and belief, in the years urinalysis has been used in New York

State correctional facilities, DOCCS has tailored its testing regulations pursuant to the

representations it has received from the third-party providers of testing services as to the

accuracy and reliability of those testing services.

          109.   On information and belief, in the years urinalysis has been used in New York

State correctional facilities, DOCCS has chosen so-called immunoassay testing services on the

basis of the belief that those testing services do not require any specialized knowledge, expertise,

or verification, and can be carried out by correctional officers without advanced technical

supervision.



                                                      18
Case 1:19-cv-06558-VMS Document 69 Filed 04/15/21 Page 19 of 47 PageID #: 1489




        110.    On information and belief, in the years urinalysis has been used in New York

State correctional facilities, DOCCS has relied on employees from the providers of testing

services to install and maintain testing systems, and to provide all fixed and consumable

materials required for such testing.

        111.    On information and belief, in the years urinalysis has been used in New York

State correctional facilities, DOCCS has relied on employees from the providers of testing

services to evaluate any unexpected or unexplained results from those systems, to diagnose any

concerns or failures with the systems, and to remediate all such issues.

        112.    On information and belief, in the years urinalysis has been used in New York

State correctional facilities, DOCCS has relied on employees from the providers of testing

services to respond to customer service questions regarding the operation, maintenance, and

reliability of the supplied testing services.

        113.    “If [a DOCCS] facility has [a] urinalysis testing apparatus . . . [t]he individual

performing the urinalysis testing shall have been appropriately trained in the use of the testing

apparatus and shall precisely follow procedures recommended by the manufacturer for the

operation of the testing apparatus.” N.Y. Comp. Codes R. & Regs. tit. 7 § 1020.4(f)(1)(iii).

        114.    On information and belief, in the years urinalysis has been used in New York

State correctional facilities, DOCCS has relied on trainers from the providers of testing services

to train its staff on the mechanical task of collecting and testing urine to insert into immunoassay

machines, as well as on the mechanical tasks of storing and using the reagents and assays used in

these testing services.

        115.    On information and belief, in the years urinalysis has been used in New York

State correctional facilities, DOCCS has relied on trainers from the providers of testing services




                                                      19
Case 1:19-cv-06558-VMS Document 69 Filed 04/15/21 Page 20 of 47 PageID #: 1490




to train its staff on reading the results from the testing systems in order to determine whether or

not an individual had consumed a drug of abuse.

        116.   On information and belief, in the years urinalysis has been used in New York

State correctional facilities, DOCCS has relied on trainers from the providers of testing services

to train its staff to identify when a positive test result requires a second test on the same machine

and assay.

        117.   In the years urinalysis has been used in New York State correctional facilities,

DOCCS has been aware that individuals who take certain medications, consume certain foods, or

use certain toiletries may test positive for drugs of abuse when tested on urinalysis systems.

        118.   On information and belief, in the years urinalysis has been used in New York

State correctional facilities, DOCCS has relied on trainers from the providers of testing services

to train its staff to identify when a positive test result may not be accurate, even after a second

test.

        119.   Prior to imposing discipline upon an inmate for drug use based on test results,

DOCCS holds a disciplinary hearing. See N.Y. Comp. Codes R. & Regs. tit. 7 § 253.6. At such

a hearing, DOCCS may use an inmate’s positive urinalysis result as evidence of the inmate’s

illicit use of the drug indicated by presenting, inter alia, “any printed documents produced by the

urinalysis testing apparatus” and the appropriate Statement of Scientific Principles and Validity

of the Testing Apparatus “if the facility has urinalysis testing apparatus.” N.Y. Comp. Codes R.

& Regs. tit. 7 § 1020.5(a)(1).

        120.   If any incarcerated individual receives a positive urine drug screen and reports

taking medication at the time the sample was obtained, DOCCS must conduct an “inquiry . . . to




                                                      20
Case 1:19-cv-06558-VMS Document 69 Filed 04/15/21 Page 21 of 47 PageID #: 1491




medical personnel as to what medications the inmate has received in the past month which may

lead to a positive result.” N.Y. Comp. Codes R. & Regs. tit. 7 § 1020.4(d)(2).

       121.    On information and belief, in the years urinalysis has been used in New York

State correctional facilities, DOCCS has relied on trainers from the providers of testing services

to train its staff on when and how disciplinary officers must contact medical providers to identify

the medications tested individuals have been using.

       122.    On information and belief, in the years urinalysis has been used in New York

State correctional facilities, DOCCS has relied on the providers of testing services to provide

pharmacists, doctors, nurses, hearing officers, and other individuals involved in the care and

supervision of incarcerated individuals with comprehensive and complete lists of substances that

may “cross-react” and thereby cause positive test results (“Lists”). These Lists are sometimes

included in product inserts.

       123.    On information and belief, in the years urinalysis has been used in New York

State correctional facilities, DOCCS has relied on the providers of testing services to provide

Lists that accurately and completely describe cross-reactivity concerns, including by identifying

any areas of scientific uncertainty.

       124.    On information and belief, in the years urinalysis has been used in New York

State correctional facilities, DOCCS has not independently evaluated whether the Lists are

accurate, up-to-date, or comprehensive.

       125.    On information and belief, in the years urinalysis has been used in New York

State correctional facilities, providers of testing services have been put on notice that DOCCS

will not independently evaluate whether the Lists are accurate, up-to-date, or comprehensive, and




                                                    21
Case 1:19-cv-06558-VMS Document 69 Filed 04/15/21 Page 22 of 47 PageID #: 1492




that DOCCS relies on the providers to provide current and complete information regarding any

areas of scientific uncertainty in how the testing services perform.

       126.     On information and belief, in the years urinalysis has been used in New York

State correctional facilities, providers of testing services have known that individuals who

receive two positive screening results are subject to discipline, including, inter alia, loss of

privileges, restrictive confinement, removal from programs, loss of good time, and denial of or

otherwise interference with parole and eligibility for earned early release from incarceration.

       127.     On information and belief, in the years urinalysis has been used in New York

State correctional facilities, providers of testing services have known that two positive screening

results, in practice, are in almost every case sufficient evidentiary basis for the imposition of

discipline, unless providers identify specific substances that cross-react or identify areas of

scientific uncertainty or disclose failures in the testing system.

       128.     On information and belief, in the years urinalysis has been used in New York

State correctional facilities, providers of testing services have known that testimony from

incarcerated individuals that they had not, in fact, ingested drugs of abuse does not, in almost any

case, result in being found not guilty in such disciplinary proceedings, even if DOCCS staff

might otherwise have doubts as to the guilt or innocence of the tested individuals.

       129.     On information and belief, in the years urinalysis has been used in New York

State correctional facilities, providers of testing services have known that testimony from

medical professionals about concerns that non-controlled substances ingested by incarcerated

individuals and their loved ones may have caused inaccurate or unreliable results are almost

never sufficient basis to prevent imposition of discipline, unless the relevant substances are listed

on the Lists.




                                                      22
Case 1:19-cv-06558-VMS Document 69 Filed 04/15/21 Page 23 of 47 PageID #: 1493




        130.    Defendants were aware of the facts alleged in paragraphs 106–129 at the time

they sought to secure testing services contracts from New York State and during the pendency of

the contract they did secure.

Testing Services Prior to 2016

        131.    For several years prior to 2016, DOCCS secured testing services from Siemens

AG or one of its medical-focused subsidiaries (“Siemens”).

        132.    By 2016, DOCCS did not have a formal long-term contract with Siemens, but

rather engaged in month-to-month ordering of products.

        133.    Siemens provided DOCCS with its Syva and Viva branded testing services, which

use an Enzyme-Multiplied Immunoassay Technique (EMIT) to detect drugs of abuse.

        134.    On information and belief, EMIT testing had been used at DOCCS facilities for at

least thirty years.

        135.    On information and belief, Siemens worked with DOCCS to update and craft

policies and procedures regarding testing in light of the EMIT testing services it provided,

recognizing and communicating concerns regarding cross-reactivity and unreliability.

        136.    At some point prior to 2016, DOCCS officials approached Siemens to ask that

Siemens provide representatives who would testify as to the functioning and reliability of testing

services during disciplinary hearings.

        137.    Siemens, for a period, made its employees available for providing such testimony.

        138.    Siemens, however, determined that it could not continue to provide such

testimony regarding the reliability or accuracy of testing results at disciplinary hearings and

informed DOCCS of that decision.

        139.    For several years, the key client contact between DOCCS and Siemens was

Brenda Collum, who was employed by Siemens. On information and belief, Collum had


                                                     23
Case 1:19-cv-06558-VMS Document 69 Filed 04/15/21 Page 24 of 47 PageID #: 1494




developed close working relationships with several employees of DOCCS due to their long-

standing interactions in the provision of drug testing services.

Defendants Approach DOCCS to Change Providers in Late 2015

       140.    In November 2015, Brenda Collum left Siemens and obtained employment with

Defendants. On information and belief, she did not sign a non-compete or non-disclosure

agreement with Siemens.

       141.    As the key client contact at Siemens, Collum was aware of DOCCS’s interest and

desire in obtaining testimonial services and was aware of the prices Siemens charged DOCCS

and the services it was willing and unwilling to provide.

       142.    As soon as she started her new job, Collum emailed Lt. Corey Bedard at DOCCS

from her new email address @thermofisher.com and suggested that DOCCS consider

abandoning the Siemens EMIT test and use Defendants’ Cloned Enzyme Donor Immunoassay

(CEDIA) services instead.

       143.    CEDIA and EMIT tests are similar in that they are they are both immunoassays;

but they are manufactured in different ways, have different chemical compositions, have

different technical specifications, have different output options, and can provide different results.

       144.    On information and belief, DOCCS had never before used CEDIA tests to test for

drugs of abuse.

       145.    CEDIA tests, even if they provide positive results, require confirmation by gas

chromatography and mass spectrometry.

       146.    On information and belief, prior to 2016, there had been no peer-reviewed

scientific studies that approved of using CEDIA testing systems, without confirmatory testing, to

impose discipline on incarcerated individuals.




                                                     24
Case 1:19-cv-06558-VMS Document 69 Filed 04/15/21 Page 25 of 47 PageID #: 1495




       147.       On information and belief, prior to 2016, no correctional or penal institution in the

United States, whether federal, state, or local, used CEDIA testing systems to impose discipline

for drug of abuse charges without first requiring confirmation from a more accurate and reliable

testing system.

       148.       Collum represented to Bedard that Defendants’ testing systems are “just like

EMIT,” but the “[d]ifference here is, these Microgenics reagents are the reagent [sic] used by the

Federal Courts!” “Also, AK AND Alabama state prison systems (to name 2 of the largest).”

       149.       Collum told Bedard: “You know my abilities to help you with your drug testing

program. Now, I have the backing to help you make better choices to meet all your needs

including Admin. Hearings as well as a much better financial option.”

       150.       During late 2015 and early 2016, Collum was supervised by, inter alia, Larry

Wilkie (“Eastern US Regional Sales Manager”) and Brett Richards (“National Sales Manager”);

and she collaborated with Kim Mulcahy (“Marketing Product Manager”), who provided Collum

with scientific and operational data on the CEDIA tests.

       151.       On information and belief, each of these individuals was aware of Collum’s

approach to DOCCS, her prior knowledge of DOCCS’s contract with Siemens and the Siemens

limitations on providing testimony at disciplinary proceedings, and approved of her efforts to

convince DOCCS to switch to using Defendants’ testing systems and services.

       152.       Richards and Wilkie, in particular, were each aware of Collum’s approach to

DOCCS and were involved in the day-to-day negotiations over how Defendants would persuade

DOCCS to abandon the Siemens relationship and retain the services of Defendants.




                                                       25
Case 1:19-cv-06558-VMS Document 69 Filed 04/15/21 Page 26 of 47 PageID #: 1496
Case 1:19-cv-06558-VMS Document 69 Filed 04/15/21 Page 27 of 47 PageID #: 1497
Case 1:19-cv-06558-VMS Document 69 Filed 04/15/21 Page 28 of 47 PageID #: 1498
Case 1:19-cv-06558-VMS Document 69 Filed 04/15/21 Page 29 of 47 PageID #: 1499
Case 1:19-cv-06558-VMS Document 69 Filed 04/15/21 Page 30 of 47 PageID #: 1500
Case 1:19-cv-06558-VMS Document 69 Filed 04/15/21 Page 31 of 47 PageID #: 1501




information received from Defendants. Siemens, Defendants, and Alere submitted bids.

       176.    Defendants’ bid was more than 30% less than their competitors. DOCCS wrote to

Larry Wilkie to ask how Defendants could underbid their competitors by such a large margin.

Wilkie responded that “Thermo Fisher Scientific Inc. is the world leader in serving science” and

that the company’s global reach “allows our company certain economies of scale others don’t

have.” Wilkie further represented that since Thermo Fisher Scientific Inc. “also manufacturing

[sic] our own instruments, unlike other vendors who are selling instruments made by companies

they do not own,” it could “deliver a unique value proposition for our customers.” Defendants

thus “responded to the bid with full understanding of what is required” and Defendants “have

full company support in meeting your needs for the full term.”

       177.    Defendants were tentatively awarded the contract pursuant to their 2017 bid.

       178.    In January 2018, Siemens challenged the bidding process and the award of the bid

to Defendants. The Office of the State Comptroller investigated the bidding process and found

that, due to “flaws,” the IFB and Defendants’ tentative award would have to be cancelled. It was

subsequently cancelled.

Defendants Submit a Materially Identical Bid in 2018 and Amend DOCCS Policies on
Urinalysis Testing

       179.    As alleged in paragraph 13 above, in May 2018, DOCCS issued IFB 2018-06,

which was a re-bid of IFB 2017-14, with minimal differences.

       180.    Defendants submitted a bid in response to this IFB that was in relevant part

identical to their bid in 2017, albeit with different pricing proposals.

       181.    In August 2018, Collum wrote to DOCCS to ask for updates on Defendants’ bid

because she was feeling “a lot of pressure coming down from the top on this bid.”

       182.    In September 2018, DOCCS entered into Contract #CC161458 (the Contract).



                                                      31
Case 1:19-cv-06558-VMS Document 69 Filed 04/15/21 Page 32 of 47 PageID #: 1502
Case 1:19-cv-06558-VMS Document 69 Filed 04/15/21 Page 33 of 47 PageID #: 1503
Case 1:19-cv-06558-VMS Document 69 Filed 04/15/21 Page 34 of 47 PageID #: 1504




cutoff number and their neg and pos results” because “[t]here needs to be something to backup

the results.” Collum informed Booth that it was not likely practicable with the Indiko Plus to

provide incarcerated individuals with raw data on the level of drugs detected in their samples, in

addition to a positive or negative result.

           191.   Later that same month, a DOCCS officer wrote to Collum seeking extra manuals

for the Indiko Plus in order to provide them to incarcerated individuals facing charges for drug

use on the basis of urinalyses for their review. Collum objected and emailed Booth to say it was

“completely unacceptable” for incarcerated individuals to have access to extra manuals in the

prison library. That same month, the first incarcerated individuals started to flag unreliable test

results.

           192.   By April 2019, several incarcerated individuals, including Plaintiff, were

reporting that their positive test results were inaccurate and had to have been inaccurate.

DOCCS officials wrote to Booth to ask her help in having Defendants come and visit facilities to

“inspect our procedures and verify installation and function of the machine” in order “to address

the inmate populations [sic] concern re: false positives.” In one case, an individual who had not

received any disciplinary reports since December 2010 was found positive and, on information

and belief, had his parole hearing jeopardized. However, because “[t]he vendor checked the

machine results and calibration and found no deficiencies,” the discipline imposed was upheld on

appeal.

           193.   Booth was informed by DOCCS officials in May 2019 that they had been made to

understand, on information and belief by Defendants, that the Indiko Plus was a “better

technology,” that it “screen[ed] for more” drugs of abuse, and “so the amount of positives will

rise,” but that the people testing positive included those who were participating in the family




                                                      34
Case 1:19-cv-06558-VMS Document 69 Filed 04/15/21 Page 35 of 47 PageID #: 1505




reunification program—like Plaintiff—and thus, by implication, were highly unlikely to be

taking illicit substances.

        194.    Booth wrote to Collum and Wilkie to raise a concern that Attica Correctional

Facility had seen a number of anomalous results and that DOCCS officers were “requesting

someone revisit their facility and check the machine parameters and give an overview to staff on

testing procedures to ensure they are being conducted properly.” Booth mentioned that

Defendants’ system was giving positive results for synthetic cannabinoids for “[o]lder men with

no history of drug use” and that similar concerns were raised at Sing Sing. Booth also raised the

concern that, for some assays, Defendants had not provided complete lists for verifying cross-

reactivity.

        195.    Defendants sent an employee to Attica to verify that DOCCS officials were using

the testing system properly. After a review of the machine and the officers using the machine,

the employee wrote to DOCCS officials and stated there is “no reason to question those results.”

His “professional opinion” was that the DOCCS was “performing the drug testing in a manner

consistent with our recommendations and that the results generated can be trusted as accurate.”

        196.    Collum followed up by writing to Booth and assuring her that the positive tests—

no matter how anomalous—could not be due to any failures or scientific uncertainty in the

testing system. Rather, the anomalous tests were likely because certain drugs had never been

tested before and because the new Buprenorphine test “is better [and] more sensitive” than the

earlier Siemens machines.

        197.    Also in May 2019, DOCCS officials informed Defendants that DOCCS needed a

statement from the company that calibrating the Indiko Plus only weekly was sufficient to ensure

reliability. Siemens, when its testing system was used at DOCCS, had warranted that weekly




                                                   35
Case 1:19-cv-06558-VMS Document 69 Filed 04/15/21 Page 36 of 47 PageID #: 1506




calibration on its machines was sufficient. When Defendants installed their testing system at

DOCCS facilities, they trained DOCCS officials that weekly calibration of the Indiko Plus was

also sufficient. However, Defendants’ own internal technical specifications recommended daily

calibration in order to maintain reliability.

        198.    In internal emails, several employees of Defendants balked at providing written

guidance that weekly calibration was sufficient, asking instead that, if DOCCS absolutely

required such guidance, it should only be communicated orally. Despite the fact that their

internal scientific standards called for daily calibration, key employees of Defendants involved in

the DOCCS contract like Karl Beiser and Vladimira Kuftinec pressured their colleagues to rely

on an outdated scientific standard on file to justify weekly calibration. Defendants then provided

DOCCS with written material sufficient to justify only weekly calibrations, because the

“[c]ustomer disciplinary hearing is dependent” on providing such a statement. New York law

requires DOCCS officials to “precisely follow procedures recommended by the manufacturer for

the operation of the testing apparatus,” N.Y. Comp. Codes R. & Regs. tit. 7 § 1020.4(f)(1)(iii),

and Defendants knowingly manipulated their guidance and recommendations to DOCCS on the

proper procedure for the operation of their testing system despite knowing that their guidance

was not supported by their internal standards.

        199.    In June 2019, in response to further concerns about unreliable tests from a

DOCCS official, Collum reiterated that “the basic principles for testing within NYS DOC for

>17 years has been …emit x2 only.” She affirmed that the same procedure had to be followed

with the Indiko Plus and that officers were not permitted to deviate from it because that

procedure had been put into place in Directive #4937, which Collum had helped draft and

finalize.




                                                    36
Case 1:19-cv-06558-VMS Document 69 Filed 04/15/21 Page 37 of 47 PageID #: 1507




       200.    Collum also directed that “[i]nmates are not to have package inserts,” even though

those inserts were often the only means for incarcerated individuals to identify whether any

medications they took could cause cross-reactivity with Defendants’ assays. Upon receiving

pushback from an officer that incarcerated individuals—or at least pharmacists—must have

access to Indiko Plus inserts in order to identify cross-reactivity, Collum stated that “the

pharmacist should only see the XR [cross-reactivity] section where is [sic] says could show up

positive.” Moreover, Collum represented that “our package insert doesn’t have anything that

cross-reacts at clinically significate [sic] levels.” She assured the DOCCS officer that she

understood that “inmates and all their friends try to find out everything they can on this,” but that

the inserts, which included information about the need for confirmatory gas chromatography and

mass spectrometry testing, was not to be shared with incarcerated individuals. In the same

month, Defendants’ employees testified at disciplinary hearings that the Indiko Plus was “highly

accurate.”

       201.    DOCCS continued to express serious concerns about inaccurate and unreliable

testing in July 2019. In particular, on information and belief, DOCCS had found that many

individuals were testing positive for Buprenorphine who would otherwise not be suspected or

expected of abusing that drug, including but not limited to individuals at Eastern Correctional

Facility. DOCCS officials called Defendants’ technical support line to get assistance on

interpreting test results. Finally, in response to these concerns, Defendants agreed to re-review

the list of medications being taken by incarcerated individuals who had tested positive for

Buprenorphine. At the same time, however, Defendants’ employees testified at disciplinary

hearings that medications taken by incarcerated individuals would not cross-react, even though

Defendants had never tested the effect of those medications on the Indiko Plus or as to certain




                                                     37
Case 1:19-cv-06558-VMS Document 69 Filed 04/15/21 Page 38 of 47 PageID #: 1508
Case 1:19-cv-06558-VMS Document 69 Filed 04/15/21 Page 39 of 47 PageID #: 1509




“error free,” Wilkie “recommend[ed] additional training to your pharmacist and key stake

holders on cross reactivity.”

       205.    At no point did Defendants acknowledge that incarcerated individuals had been

disciplined on the basis of this unreliable test, and they did not propose any remediation for the

wrongful discipline that had been imposed. Instead, they reiterated the misleading statement that

“[m]any in department of corrections industry, for example United States Federal Probation

System, Department of Defense, hundreds of local state and county facilities,” used Defendants’

systems.

       206.    In a separate PowerPoint presentation during the same period, Defendants

represented to DOCCS that “there are no established cutoffs for synthetic cannabinoids . . . and

there are no established regulatory limits.” Yet, Defendants continued to propose DOCCS

discipline incarcerated individuals when they tested positive for such drugs on Defendants’

testing system. Internally, at the very same time, Collum and her colleagues discussed an

instance in which an incarcerated individual who was being treated for HIV tested positive for

AB-Pinaca (a synthetic cannabinoid) and had asked Defendants to testify at his disciplinary

hearing. Collum wrote that “of course we have not [sic] idea” about cross-reactivity “because

that is a cocktail of drugs.” However, on information and belief, Defendants took no steps to

intervene and prevent this individual from being disciplined.

       207.    On information and belief, this was the first time Defendants had provided

DOCCS with such detailed information, which confirmed the significant scientific uncertainty in

Defendants’ testing system. DOCCS required Defendants to send samples to outside

laboratories to confirm suspicious cases and installed the alternative Buprenorphine assay now

recommended by Defendants. Some of those samples were found to incorrectly have been




                                                    39
Case 1:19-cv-06558-VMS Document 69 Filed 04/15/21 Page 40 of 47 PageID #: 1510
Case 1:19-cv-06558-VMS Document 69 Filed 04/15/21 Page 41 of 47 PageID #: 1511
Case 1:19-cv-06558-VMS Document 69 Filed 04/15/21 Page 42 of 47 PageID #: 1512




       214.    A few weeks later, DOCCS cancelled its contract with Defendants and reversed

all discipline imposed on incarcerated individuals resulting from and related to Defendants’

testing services.

Defendants Acted Under Color of Law

       215.    As set forth above, and without limitation, Defendants worked with DOCCS in

installing and implementing Defendants’ Indiko Plus urinalysis testing system. That work

included training and, in some cases, supervising DOCCS’s personnel using the system,

testifying at disciplinary hearings, and providing guidance and input on drafting and

implementing the DOCCS’s testing directive to be used in disciplining prisoners.

       216.    Thus, Defendants, at all relevant times, acted under color of law because their

actions in instituting and operating a regime of prisoner discipline constitutes a public function

and/or because Defendants acted in concert with DOCCS in jointly instituting and operating a

regime of prisoner discipline based solely on an unreliable Indiko Plus testing system without

confirmatory gas chromatography and mass spectroscopy testing.

                                  FIRST CAUSE OF ACTION
                                         (Negligence)

       217.    Plaintiff incorporates by reference each and every allegation contained in

paragraphs 1 through 105 as if set forth fully herein.

       218.    Plaintiff brings this claim on her own behalf and on behalf of the Class.

       219.    Plaintiff and the Class received false positive drug test results while in DOCCS’

custody, resulting in serious sanctions and punishment, as well as a common and typical series of

other adverse consequences, including but not limited to those denoted in paragraphs 5-6 above.

       220.    Defendants owed a duty to Plaintiff and the Class to ensure that the Indiko Plus

urinalysis analyzers were used in accordance with applicable standards and produced accurate



                                                     42
Case 1:19-cv-06558-VMS Document 69 Filed 04/15/21 Page 43 of 47 PageID #: 1513




and reliable test results.

        221.    Defendants breached their duty to Plaintiff and the Class by failing to ensure that

the Indiko Plus urinalysis analyzers yielded accurate and reliable test results; entering a contract

for use of the Indiko Plus urinalysis analyzers that was inconsistent with applicable standards;

failing to train DOCCS employees on applicable standards for using the Indiko Plus urinalysis

analyzers; and testifying at disciplinary hearings that the results generated by Indiko Plus

urinalysis analyzers could be relied on for discipline, when Defendants knew that the results

were a preliminary screen only.

        222.    Defendants knew that DOCCS was relying on test results from the Indiko Plus

urinalysis analyzers to discipline individuals in its custody, and it was reasonably foreseeable to

Defendants that their failure to ensure accurate and reliable test results and that the Indiko Plus

urinalysis analyzers were used in a manner consistent with applicable standards would result in

unjust discipline of those individuals and the naturally foreseeable adverse consequences of such

discipline.

        223.    As a result of Defendants’ negligent failure to ensure that the Indiko Plus

urinalysis analyzers yielded accurate and reliable results and were used in accordance with

applicable standards, Plaintiff and Class members were subjected to serious discipline, including,

but not limited to, solitary confinement, keeplock, being held beyond their scheduled release

date, and loss of privileges.

        224.    Because of Defendants’ unlawful conduct, Plaintiff and Class members have

suffered pain and suffering, mental and emotional distress, humiliation, embarrassment, loss of

liberty, and monetary damages.

                                   SECOND CAUSE OF ACTION
          (42 U.S.C. § 1983; U.S. Const. Amds. VIII & XIV (Cruel and Unusual Punishment))



                                                     43
Case 1:19-cv-06558-VMS Document 69 Filed 04/15/21 Page 44 of 47 PageID #: 1514




       225.     Plaintiff incorporates by reference each and every allegation contained in the

preceding paragraphs as if set forth fully herein.

       226.     By their actions described hereinabove, in facilitating and enabling, and even

actively and substantially encouraging, the imposition and infliction of the disciplinary sanctions

and various other deprivations and adverse actions against Plaintiff and Class members on the

basis of the faulty and unreliable urinalysis testing process and results, and through their

deliberate indifference to the unreasonable risk of exposure to such harms, Defendants subjected

Plaintiff and Class members to cruel and unusual punishment, in violation of the Eighth and

Fourteenth Amendments to the United States Constitution.

                                     THIRD CAUSE OF ACTION
                      (42 U.S.C. § 1983; U.S. Const. Amd. XIV (Substantive Due Process))

       227.     Plaintiff incorporates by reference each and every allegation contained in the

preceding paragraphs as if set forth fully herein.

       228.     By their actions described herein, in facilitating and enabling, and even actively

and substantially encouraging, the imposition and infliction of the disciplinary sanctions and

various other deprivations and adverse actions against Plaintiff and Class members on the basis

of the faulty and unreliable urinalysis testing process and results, Defendants caused to be

inflicted unlawful, unjustified, and unwarranted punishments and harms upon Plaintiff and Class

members, in the absence of any legitimate penological interest, in violation of the substantive

due process rights and protections of the Fourteenth Amendment of the United States

Constitution.

                                FOURTH CAUSE OF ACTION
                                 (N.Y. Gen. Bus. Law § 349)

       229.     Plaintiff incorporates by reference each and every allegation contained in the



                                                     44
Case 1:19-cv-06558-VMS Document 69 Filed 04/15/21 Page 45 of 47 PageID #: 1515




preceding paragraphs as if set forth fully herein.

          230.   New York prohibits “[d]eceptive acts or practices in the conduct of any business,

trade or commerce or in the furnishing of any service in this state . . . .” N.Y. Gen. Bus. Law §

349(a).

          231.   An individual “injured by reason of any violation of this section may bring an

action in his own name to enjoin such unlawful act or practice, an action to recover his actual

damages or fifty dollars, whichever is greater, or both such actions.” N.Y. Gen. Bus. Law §

349(h). An award of damages may be increased “to an amount not to exceed three times the

actual damages up to one thousand dollars,” if Defendants “willfully or knowingly violated this

section.” Id.

          232.   As enumerated above, Defendants violated § 349 of the New York General

Business Law by using deceptive acts and practices in the conduct of their business.

          233.   Defendants’ deceptive conduct had a broad impact on consumers at large.

          234.   Defendants committed the above-described acts willfully and/or knowingly.

          235.   Defendants’ wrongful and deceptive acts have caused injury and damages to

Plaintiff and Class members.

          236.   Defendants’ violations include, without limitation, misleading DOCCS to believe

that the Indiko Plus system could be used to discipline incarcerated persons without confirmatory

gas chromatography and mass spectrometry testing through numerous means, including, without

limitation, (a) deceptively touting the use of the Indiko Plus system by other corrections and/or

parole departments without noting that those departments did not rely on the results of the Indiko

Plus without also conducting confirmatory gas chromatography and mass spectrometry testing;

(b) warranting that the Indiko Plus could be used as DOCCS intended when it knew it could not;




                                                     45
Case 1:19-cv-06558-VMS Document 69 Filed 04/15/21 Page 46 of 47 PageID #: 1516




(c) drafting, editing, and approving the DOCCS directive that provided for prisoner discipline

based solely on positive screening tests from the Indiko Plus without conducting confirmatory

gas chromatography and mass spectrometry testing; and (d) maintaining and sustaining

Defendants’ campaign of deceit by insisting to DOCCS that it should continue to use the Indiko

Plus system in order to impose harsh discipline on prisoners without equivocation up to the date

that DOCCS canceled its contract with Defendants.

       237.    As a direct and proximate result of these violations of § 349 of the General

Business Law, Plaintiff and Class members were charged with misconduct and subjected to

serious discipline, thus suffering compensable harm and entitling them to recover statutory,

actual and treble damages, costs and attorney’s fees.




                                                   46
Case 1:19-cv-06558-VMS Document 69 Filed 04/15/21 Page 47 of 47 PageID #: 1517




                                     PRAYER FOR RELEIF

       WHEREFORE, Plaintiff Nadezda Steele-Warrick and Class members respectfully

request that the Court enter a class-wide judgment:

       A.      Certifying this suit as a class action;

       B.      Awarding reasonable and just compensatory, statutory, treble and/or punitive

damages to Plaintiff and the Class for the injuries they suffered;

       C.      Awarding attorneys’ fees and costs; and

       D.      Ordering other and further relief as this Court deems just, proper and equitable.

 Dated:     New York, New York
            April 12, 2021                 EMERY CELLI BRINCKERHOFF
                                           ABADY WARD & MAAZEL LLP

                                           By:     /s/ Matthew D. Brinckerhoff
                                                   Matthew D. Brinckerhoff
                                                   Andrew G. Celli
                                                   Ananda V. Burra

                                                   600 Fifth Avenue, 10th Floor
                                                   New York, NY 10020
                                                   (212) 763-5000

                                           PRISONERS LEGAL SERVICES OF
                                           NEW YORK

                                           By:     /s/ Karen L. Murtagh
                                                   Karen L. Murtagh
                                                   Michael Cassidy
                                                   David Bentivegna
                                                   Nicole Jolicoeur
                                                   Marie-Ann Sennett

                                                   41 State Street, Suite M112
                                                   Albany, NY 12207
                                                   (518) 445-6050

                                           Attorneys for Plaintiff and the Putative Class




                                                         47
